

	

		II 

		109th CONGRESS

		1st Session

		S. 607

		IN THE SENATE OF THE UNITED STATES

		

			March 11, 2005

			Mr. Harkin introduced

			 the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Employee Retirement Income

		  Security Act of 1974 and the Internal Revenue Code of 1986 with respect to

		  early retirement benefits, and for other purposes.

	

	

		

			1.

			Protection of subsidized early retirement benefits in corporate

			 mergers and acquisitions

			

				(a)

				Amendment to ERISA

				Section 208 of the Employee

			 Retirement Income Security Act of 1974 (29 U.S.C. 1058) is amended by—

				

					(1)

					striking A pension

			 plan and inserting (a)

			 In general.—A

			 pension plan; and

				

					(2)

					adding at the end the

			 following:

					

						

							(b)

							Protection of pro-Rata share of early retirement

				subsidy

							If—

							

								(1)

								an employee, following the

				sale of a corporation or a corporate division, liquidation, merger,

				consolidation, or other similar transaction, continues employment in the same

				trade or business with the employer that acquires the trade or business in such

				transaction (referred to in this subsection as the successor

				employer), and

							

								(2)

								the successor employer does

				not continue to maintain any pension plan in which the employee was a

				participant before such transaction,

								then, solely for the purpose of

				determining eligibility for any subsidized early retirement benefit provided by

				such plan, there shall be taken into account any periods of service with the

				successor employer that would have been taken into account had such transaction

				not

				occurred..

				

				(b)

				Amendment to the Internal Revenue Code

				Section 414(l) of the

			 Internal Revenue Code of 1986 (relating to mergers and consolidations of plans)

			 is amended by adding at the end the following:

				

					

						(3)

						Protection of pro-rata share of early retirement

				subsidy

						If—

						

							(A)

							an employee, following the

				sale of a corporation or a corporate division, liquidation, merger,

				consolidation, or other similar transaction, continues employment in the same

				trade or business with the employer that acquires the trade or business in such

				transaction (referred to in this paragraph as the successor

				employer), and

						

							(B)

							the successor employer does

				not continue to maintain any pension plan in which the employee was a

				participant before such transaction,

						then, solely for the purpose of

				determining eligibility for any subsidized early retirement benefit provided by

				such plan, there shall be taken into account any periods of service with the

				successor employer that would have been taken into account had such transaction

				not

				occurred..

			

